OPINION OF THE COURT
McKEE, Circuit Judge.
Jonathan Orozco pled guilty to an indictment charging him with conspiracy to distribute 5 or more kilograms of cocaine and 50 or more kilograms of marijuana in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). Thereafter, he filed the instant appeal.
Counsel for Orozco has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) in which he claims that he has undertaken a conscientious review of the record and *584that there are no nonfrivolous issues for appeal. Inasmuch as we agree that there are no nonfrivolous issues for appeal, we will affirm the judgment of the district court. Counsel’s motion to withdraw granted.